Citation Nr: 1201525	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-36 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints.  

2.  Entitlement to an initial disability rating in excess of 10 percent prior to March 8, 2011 and in excess of 40 percent from March 8, 2011 for rheumatoid arthritis of the right knee.  

3.  Entitlement to an initial disability rating in excess of 10 percent for diffuse arthritis of the right foot.  

4.  Entitlement to an initial disability rating in excess of 10 percent for diffuse arthritis of the left foot.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to October 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in June 2010.  A transcript of that hearing has been associated with the claims file.

This case was previously remanded by the Board in September 2010 for additional development.  

In an August 2011 rating decision, the Veteran was assigned an initial 40 percent disability rating for diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints, effective October 6, 2004, and he was assigned an initial 40 percent disability rating for rheumatoid arthritis of the right knee, effective March 8, 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints is productive of pain, favorable ankylosis of the entire thoracolumbar spine, an altered gait, no additional limitation of joint function on repetitive motion, no sensory dysfunction, no motor dysfunction, and no separate neurological dysfunction.

2.  Prior to February 18, 2011, the Veteran's rheumatoid arthritis of the right knee was productive of joint pain, extension to 0 degrees, flexion to 110 degrees, no episodes requiring bed rest or hospitalization or significant flare ups, and no findings of instability, dislocation of cartilage with frequent locking, pain, and effusion into the joint, or ankylosis.  

3.  From February 18, 2011, the Veteran's rheumatoid arthritis of the right knee was productive of joint pain, extension to 0 degrees, flexion to 105 degrees, episodes of severe and weekly flare ups, less than four incapacitating episodes of arthritis a year, and no findings of ankylosis.  

4.  The Veteran's diffuse arthritis of the right foot is productive of pain, tenderness, abnormal weightbearing, an antalgic gait, and X-ray evidence of moderate degenerative osteoarthritis of the first metatarsophalangeal (MTP) joint with soft tissue calcification raising the possibility of gout, and moderate, mild plantar and calcaneal spur; the right foot is not manifested by flatfoot, clawfoot, malunion or nonunion of the tarsal or metatarsal bones with moderately severe or severe disability, or a moderately severe or severe foot injury.

5.  The Veteran's diffuse arthritis of the left foot is productive of pain, tenderness, an antalgic gait, and X-ray evidence of moderate degenerative osteoarthritis of the first MTP joint with soft tissue calcification raising the possibility of gout, and moderate, mild plantar and calcaneal spur; the left foot is not manifested by flatfoot, clawfoot, malunion or nonunion of the tarsal or metatarsal bones with moderately severe or severe disability, or a moderately severe or severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 40 percent for diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5002-5236 (2011).

2.  Prior to February 18, 2011, the criteria for an initial disability rating in excess of 10 percent for rheumatoid arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2011).

3.  From February 18, 2011, the criteria for an initial disability rating in excess of 40 percent for rheumatoid arthritis of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2011).

4.  The criteria for an initial disability rating in excess of 10 percent for diffuse arthritis of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5002-5279 (2011).

5.  The criteria for an initial disability rating in excess of 10 percent for diffuse arthritis of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5002-5279 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection for the disabilities on appeal, he was provided notice of the VCAA in November 2004.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  Thereafter, the Veteran received additional notice in May 2006 and August 2011, pertaining to the downstream disability rating and effective date elements of his claim, and was furnished a Statement of the Case in November 2008 with subsequent readjudication in an August 2011 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for the disabilities on appeal has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for the disabilities on appeal and assigning an initial disability rating for these conditions, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2011) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned for his disabilities on appeal, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim(s) in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private and medical records, adequate VA examinations discussed in greater detail below, and statements and testimony from the Veteran, his friend R.S., and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

Analysis

1.  Diffuse Ankylosis of the Thoracolumbar Spine with Sclerosis of Both Sacroiliac Joints

The Veteran is currently assigned a 40 percent disability rating for diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints under the provisions of Diagnostic Code 5002-5236 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  This hyphenated diagnostic code may be read to indicate that rheumatoid arthritis is the service-connected disorder, and it is rated as if the residual condition is sacroiliac injury and weakness under DC 5236.  The Board has analyzed the claim under the appropriate diagnostic codes applicable to the spine, pertaining to sacroiliac injury and weakness.  38 C.F.R. § 4.71a, Diagnostic Code 5236 (2011).  

38 C.F.R. § 4.71a, Diagnostic Code 5002 provides ratings for rheumatoid arthritis.  38 C.F.R. § 4.71a.  Rheumatoid arthritis disability can be assigned ratings based on active or inactive disease processes.  Rheumatoid arthritis as an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating is evaluated as 100 percent disabling.  When there is less symptomatology than the criteria for 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, a 60 percent evaluation is assigned.  Symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year are evaluated as 40 percent disabling.  One or two exacerbations a year in a well-established diagnosis is evaluated as 20 percent disabling. 

Diagnostic Code 5002 further provides that chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, should be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2011).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a (2011).

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a (2011).

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a (2011).

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5243, intervertebral disc syndrome or disc disease, may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  38 C.F.R. § 4.71a (2011).

Note 1 to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2011).

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Turning to the evidence, the Veteran contends that his current diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints warrants a higher disability rating.  During a June 2010 Travel Board hearing, the Veteran testified that he had sciatica as due to his current back disability and spent his day laying on the couch and had to roll off the couch to get up.  He also reported that he did not use any assistive devices, he was able to drive for a couple of hours before having numbness in the legs and feet, he was able to stand for about three to four minutes without pain, and he was able to walk up to 100 feet.  The Veteran testified that he had continued pain radiating throughout his extremities.  He reported having been confined to bed due to his back in the 1970's and that his current back disability affected his employment such that he had to quit his job.  The Veteran also testified that his friend had to help him put his socks on and he required assistance doing all of his activities.  The Veteran reported having pain and numbness into the lower extremities although he had no bowel or bladder problems except those problems associated with his prostate cancer.  Finally, he reported being on medication for his orthopedic disorders with some relief.  His friend and caretaker, R.S., testified that he spent most of his day, about 20 hours, laying on the couch, that he walked slowly and hunched over, and that he could pretty much get in and out of the car by himself.

A May 2005 VA outpatient treatment report revealed the Veteran was diagnosed with arthritis of the back and a physical evaluation of the musculoskeletal and central nervous systems revealed normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes.  
 
An August 2005 VA outpatient X-ray report revealed that the Veteran had extensive hypertrophic degenerative arthritis within the lumbar spine, which may indicate diffuse idiopathic skeletal hyperostosis (DISH) syndrome, although clinical correlation was needed.  Subsequently, an August 2005 X-ray report of the lumbar spine revealed vertebral body heights and disc spaces were intact, large bulky osteophytes bridging anteriorly throughout the lumbar spine and lower thoracic spine, and some sclerotic changes in the faces of L5-S1.  

A September 2005 VA outpatient treatment report reflects that the Veteran was diagnosed with lumbar spine degenerative disc disease and a physical evaluation of the musculoskeletal and central nervous systems revealed normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes.  

In a July 2006 VA examination, the Veteran reported a history of developing acute rheumatoid arthritis with multiple joint involvement while stationed in Japan in 1955.  He stated he has been treated with high doses of aspirin at the time of acute flare up and was currently followed by VA with conservative management with pain medication and had minimal relief of symptoms.  The Veteran reported that he was retired and that household chores which required standing, bending, and lifting increased his thoracolumbar back pain.  He denied any significant prior orthopedic history for trauma to the thoracolumbar spine other than the development of rheumatoid arthritis.  The Veteran complained of a loss of range of motion and a constant dull ache over the entire thoracolumbar spine.  He denied any significant lower extremity radicular symptoms, bowel or bladder incontinence, episodes of incapacitating back pain that had required bed rest or hospitalization, or any significant flare ups.  A physical examination revealed normal heel to toe mechanics without the aid of an orthopedic assistive device, no functional limitations on standing or walking, and a mildly accentuated thoracic curvature.  The combined thoracolumbar forward flexion was 0 out of 90 degrees, side bending was 0 out of 30 degrees on the left and right, and rotation as 0 out of 30 degrees on the left and right.  The Veteran's entire thoracolumbar spine was found to be ankylosed in a neutral position with moderate paraspinal muscle spasm in the lower thoracic region and entire lumbar region.  The Veteran had pain on palpation of the interspaces lower thoracic region from T8 through T12 and the entire lumbar region from L1 to S1.  He had negative sciatic notch tenderness, negative straight leg raising, motor function of five out of five, and Achilles reflex and patellar reflexes of +1.  X-ray findings revealed ankylosis of the thoracic spine, diffuse ankylosis of the lumbar spine, early L4-L5 and L5-S1 lumbar disc disease, and sclerosis of the bilateral sacroiliac joints.  The Veteran was diagnosed with ankylosis of the thoracolumbar spine, secondary to progressive rheumatoid arthritis.  

The examiner noted that, treadmill testing had to be discontinued after 1 minute as the Veteran developed an antalgic gait in the right lower extremity in reference to the right knee.  Reexamination of the spine demonstrated the same level for spasticity and the Veteran did not have any range of motion with forward flexion or side flexion dynamics.  The examiner found that the Veteran's ankylosis of the thoracic and lumbar spine would give him difficulty with bending, stooping or lifting.  Based on the Veteran's history and a review of the claims file, the examiner found that the Veteran's current existing diagnosis was a result of acute rheumatoid arthritis while in service and this was a progression of that disease.  The examiner found that the Veteran would be rated as a limited community ambulatory without the aid of an orthopedic assistive device but this was secondary to his right knee and not the spine.  Finally, the examiner observed that the spine would give the Veteran difficulty with any type of bending, stooping, or lifting due to having no range of motion.  

A November 2006 VA outpatient treatment report reflect that the Veteran complained of chronic low back pain and pain with walking, he was noted to have degenerative arthritis, and he was treated with Tylenol with some relief.  At this time, a physical evaluation of the musculoskeletal and central nervous systems revealed normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes, and the Veteran was diagnosed with osteoarthritis.  

In a March 2007 letter the Veteran's private physician reported that, X-rays taken at his office revealed idiopathic osteoarthritis of the lumbar spine and that the Veteran had again become symptomatic.  

An April 2007 VA outpatient treatment report revealed physical evaluation findings of the musculoskeletal and central nervous systems included normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes.  

In a July 2007 lay statement, the Veteran's friend and caregiver, R.S., reported that she had known the Veteran since 1986 and they had been living together for the past three years.  She stated that she noticed his physical decline for the past 15 years and that he could hardly do anything. She also reported that the Veteran could not bend to reach his feet so she had to put his socks on and he had to roll of the couch in order to get up.  Finally, she stated that, because of his condition, she had been doing all the washing, cleaning and cooking.  

VA outpatient treatment reports from October 2007 to April 2009 reflect the Veteran was treated for and diagnosed with osteoarthritis and degenerative joint disease of the back and legs with complaints of back and knee pain limiting activity.  Physical evaluation of the musculoskeletal and central nervous systems during this period revealed normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes.  In September 2008, the Veteran was noted to have been able to walk from the parking lot and in December 2008, the Veteran was noted to have been able to walk the length of the VA facility without stopping.  

In a May 2009 letter, the Veteran's private physician reported that he had treated the Veteran since March 2007, and that, in his initial office visit, the Veteran had severe pain radiating down his left leg with a primary diagnosis of sciatica.  He stated that the Veteran's sciatic pain abated with treatment but he continued to have chronic low back pain.  The private physician reported that X-rays revealed degenerative lumbar vertebra and arthritic involvement and an evaluation exhibited an altered gait and gibbous with severe dorsal muscle rigidity.  

A December 2010 VA X-ray of the spine revealed findings compatible with DISH syndrome, degenerative disc disease at L4-L5, no spondylolisthesis, and inferior vena caval filter at the level of the L5 vertebral body.

A January 2011 VA X-ray of the lumbosacral spine revealed findings of DISH syndrome, degenerative disc disease L4-L, no spondylolisthesis, facet arthropathy at L5/transitional vertebrae, and inferior vena caval filter at the level of the L5 lumbar vertebrae, no change.  

In a March 2011 VA examination, the Veteran complained of constant pain in the spine.  He reported that he self-prescribed bed rest up to 14 hours per day, he was currently treated with medication with minimal relief of symptoms, and his sitting standing, and walking tolerance on most days was less than four hours.  Symptoms of numbness, leg or foot weakness, and unsteadiness were reported as related to the spine disability.  No symptoms of urinary urgency, urinary incontinence, urinary frequency, nocturia, fecal incontinence, obstipation, or erectile dysfunction were reported.  The Veteran also reported having a history of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain which was severe, constant, daily and radiated into the lower extremities and to the feet.  No incapacitating episodes of the spine disease were reported and the Veteran used no assistive devices or aids.  He reported that he was unable to walk for more than a few yards.  

A physical examination of the spine revealed a stooped posture, abnormal gait with slow heel to toe gait mechanics, kyphosis, no cervical spine ankylosis, thoracolumbar spine ankylosis over the entire thoracolumbar spine with spine in neutral position, and an indication of unfavorable ankylosis due to dyspnea.  The examiner specified that the Veteran's spine was ankylosed in a favorable position, however, due to the thoracic spine involvement, he did not have chest wall expansion which contributed to shortness of breath.  Range of motion testing revealed 0 degrees of motion in flexion, extension, lateral flexion bilaterally, and rotation bilaterally.  Objective evidence of pain on active range of motion and pain following repetitive motion was found, however, no additional limitations of motion were found after repetition.  A sensory examination revealed normal findings of the bilateral lower extremities.  A motor examination revealed findings of five out of five in all areas, demonstrating active movement against full resistance, with normal muscle tone and no atrophy.  Lasegue's sign was negative, straight leg raising was negative, and sciatic notch tenderness was negative.  January 2011 X-rays were reviewed by the VA examiner.  The Veteran reported that he was not employed and he retired in 1990 due to the thoracolumbar disc disease.  The Veteran was diagnosed with thoracolumbar ankylosis secondary to rheumatoid arthritis with severe mechanical back pain.  The examiner found that the Veteran's thoracolumbar disc disease with ankylosis prevented him from employment in any capacity due to the severity of pain and poor sitting tolerance.  The examiner also found that the effects on the Veteran's occupational activities included problems with lifting and carrying, decreased mobility, weakness or fatigue and pain.  The limitations on the Veteran's activities of daily living were noted to include any activities that required bending, stooping, or lifting.  The Veteran was assessed as a limited community ambulatory without assistive device.  

After a careful review of the evidence of record, both subjective and objective, the Board finds that the Veteran's diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints warrants no more than a 40 percent disability rating under Diagnostic Code 5236.  In making this determination, the Board notes that the evidence on file shows that the Veteran's diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints is productive of pain, favorable ankylosis of the entire thoracolumbar spine, an altered gait, no additional limitation of joint function on repetitive motion, no sensory dysfunction, no motor dysfunction, and no separate neurological dysfunction.  The Board finds that, while the March 2011 VA examiner noted there was an indication of unfavorable ankylosis due to dyspnea, he specified that the Veteran's spine was ankylosed in a favorable position and range of motion findings reflect the spine was ankylosed at 0 degrees.  Likewise, the July 2006 VA examination also found the spine was ankylosed in a neutral position.  

Therefore, the Board finds that the Veteran's diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints more nearly approximates the criteria for a 40 percent disability rating, but no higher, under Diagnostic Code 5236.  This assignment of a 40 percent evaluation takes into consideration the DeLuca factors, wherein a higher rating may be assigned based on additional limitation of motion due to pain on use, including flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  The Board notes however, that joint function was not additionally limited by pain, fatigue, incoordination, or instability on repetitive motion.  

While there is satisfactory lay and medical evidence of pain with favorable ankylosis of the thoracolumbar spine, VA medical records throughout the duration of the appeal demonstrate range of motion studies revealed favorable ankylosis, with no additional limitation on repetitive motion to more nearly approximate any unfavorable ankylosis.  As noted above, while the March 2011 VA examiner noted there was an indication of unfavorable ankylosis due to dyspnea, he specified that the Veteran's spine was ankylosed in a favorable position.  As such, the record evidence does not more nearly approximate the applicable rating criteria for a 40 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a; Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, supra.

The Board has also considered the application of the criteria under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, however, as there are no records of the prescribed need for bed rest and treatment, by regulation, there is no evidence of incapacitating episodes and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not applicable in this case.  38 C.F.R. § 4.71a (2011).  In this regard, the Board notes that the Veteran reported in the June 2010 Travel Board hearing that he was confined to bed due to his back in the 1970's, in the July 2006 VA examination he denied having any episodes of incapacitating back pain that had required bed rest or hospitalization, or any significant flare ups, and in the March 2011 VA examination he reported that he self-prescribed bed rest up to 14 hours per day.  

The Board has considered other applicable rating criteria for the assignment of separate disability ratings.  In light of the findings regarding the Veteran's reports of pain and numbness radiating into the lower extremities and the May 2009 private physician's letter indicating the Veteran had severe pain radiating down his left leg with a primary diagnosis of sciatica, the Board notes that the May 2009 private physician also stated that the Veteran's sciatic pain abated with treatment and did not provide any objective findings of neurological deficits, VA outpatient treatment reports from May 2005 to April 2009 revealed continued findings of normal sensory and motor evaluations, and a subsequent March 2011 VA examination reflects no evidence of neurological deficits.  In fact, the March 2011 VA examination indicates that a sensory examination revealed normal findings of the bilateral lower extremities, a motor examination revealed findings of five out of five in all areas, the Veteran had normal muscle tone and no atrophy, there were negative findings of Lasegue's sign, straight leg raising, and sciatic notch tenderness.  In addition, the Veteran reported in the June 2010 Travel Board hearing that he had no bowel or bladder problems except those problems associated with his prostate cancer and in the March 2011 VA examination he denied symptoms of urinary urgency, urinary incontinence, urinary frequency, nocturia, fecal incontinence, obstipation, or erectile dysfunction.  Therefore, the evidence of record does not demonstrate that there are any neurological manifestations of the Veteran's lumbar spine disability which would warrant separate disability ratings.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 40 percent at any time since the effective date of service connection for diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints on October 6, 2004.  See Fenderson, 12 Vet. App. at 125-26.  That is to say, the Veteran's disability has been no more than 40 percent disabling since the effective date of his award, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

2.  Rheumatoid Arthritis of the Right Knee

The Veteran's left knee has been rated as 10 percent disabling under Diagnostic Code 5002.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 (providing rating for arthritis) and instability of a knee under Diagnostic Code 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, respectively.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

When evaluating musculoskeletal disabilities, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Turning to the evidence, the Veteran contends that his current rheumatoid arthritis of the right knee warrants a higher disability rating.  During a June 2010 Travel Board hearing, the Veteran reported that his right knee was productive of pain and felt as if someone with a screwdriver was prying his knee apart.  He reported having maybe a little swelling in the knee and no fluid.  The Veteran testified that he noticed that a physician reported that he developed a spur in the right knee.  He also reported that he was given a brace to wear on the knee and he stated he had to wear it on the outside of his clothes due to irritation and that he did not wear the brace too much but he could put in on himself.  The Veteran testified that he had problems pushing himself up the stairs due to his right knee, he had some stiffness in the knee when driving, his knee popped and cracked, and he had problems putting weight on the knee.  Finally, he reported being on medication for his orthopedic disorders with some relief.  The Veteran's friend and caretaker, R.S., testified that he spent most of his day, about 20 hours, laying on the couch, that he walked slowly and hunched over, and that he could pretty much get in and out of the car by himself.

A September 2005 VA outpatient treatment report reflects a physical evaluation of the musculoskeletal and central nervous systems revealed normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes.  

In a July 2006 VA examination, the Veteran reported developing acute rheumatoid arthritis with multiple joint involvement while stationed in Japan in 1955.  He reported that he was currently followed by VA with pain medication with minimal relief of symptoms.  The Veteran stated that the predominant joint which bothered him was the right knee.  He reported that household chores which required standing or walking long distances increased the right knee pain and that he could no longer squat or kneel.  The Veteran complained of symptoms including intermittent swelling, popping, clicking, and predominantly medial compartment pain.  Pain was worse with squatting, kneeling, and walking long distances.  He denied any episodes of right knee pain that required bed rest, hospitalization, or significant flare ups.  A physical examination revealed normal heel toe gait mechanics without the aid of an orthopedic assistive device.  The Veteran had no functional limitations on standing and walking while entering the clinic.  The right knee had negative intraarticular effusion.  Range of motion testing revealed 0 degrees of extension, and forward flexion to 110 degrees with pain.  Pain on palpation of the medial joint line space was noted and was reproduced with passive range of motion.  Cruciate and collateral ligaments were intact without evidence of an instability pattern.  Negative Lachman's, negative anterior drawer, and negative McMurray's tests were noted.  Neurovascular status of the right knee was intact.  X-ray findings revealed moderate rheumatoid arthritis of the right knee without significant loss of range of motion.  The examiner noted that, treadmill testing had to be discontinued after 1 minute as the Veteran developed an antalgic gait in the right lower extremity in reference to the right knee.  Reexamination of the right knee did not demonstrate any further swelling or further loss of range of motion, however, the Veteran maintained a moderate antalgic gait while exiting the clinic.  The examiner found the right knee condition would present difficulties with standing for protracted periods of time, squatting, or kneeling.  The Veteran was rated as a limited community ambulatory without the aid of an orthopedic assistive device.  

In November 2006 and April 2007 VA outpatient treatment reports, physical evaluations of the musculoskeletal and central nervous systems revealed normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes, and the Veteran was diagnosed with osteoarthritis.  

In a July 2007 lay statement, the Veteran's friend and caregiver, R.S., reported that she had known the Veteran since 1986 and they had been living together for the past three years.  She stated that she noticed his physical decline for the past 15 years and that he could hardly do anything. She also reported that the Veteran could not bend to reach his feet so she had to put his socks on and he had to roll of the couch in order to get up.  Finally, she stated that, because of his condition, she had been doing all the washing, cleaning, and cooking.  

VA outpatient treatment reports from October 2007 to April 2009 reflect the Veteran was treated for and diagnosed with osteoarthritis and degenerative joint disease of the back and legs with complaints of back and knee pain limiting activity.  Physical evaluations of the musculoskeletal and central nervous systems during this period revealed a normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes.  In September 2008, the Veteran was noted to have been able to walk from the parking lot and in December 2008, the Veteran was noted to have been able to walk the length of the VA facility without stopping.  

A May 2010 VA X-ray report revealed findings of degenerative osteoarthritis of both knees, greater on the right.  

A December 2010 VA X-ray report revealed findings of stable mild degenerative osteoarthritis of the right knee and bipartite patella, normal variant.  

In a February 2011 VA examination of the joints, the Veteran reported that he was currently followed by the VA for his right knee rheumatoid arthritis with minimal relief of his symptoms.  He reported that his condition had gotten progressively worse and that he was currently treated with medication with poor response.  His reported right knee symptoms included giving way, pain, stiffness, weakness, decreased speed of joint motion, affected motion of the knee joint, and flare ups that were severe, weekly, and lasted one to two days in duration.  Alleviating factors included medications.  He stated that when his right knee flared up, he could not move it or walk on it.  No constitutional symptoms of arthritis were noted.  Incapacitating episodes of arthritis were reported to occur less than four times a year, and lasted for days.  The Veteran's limitations included standing for 15 to 30 minutes and the instability to walk more than a few yards.  He used no assistive devices.  

A physical examination revealed an antalgic gait with poor propulsion and other evidence of abnormal weight bearing was noted, although no callus formation, no skin breakdown, and no other evidence of such was also noted.  Inflammatory arthritis was found and was noted to be currently in active process with no extraarticular manifestations.  A summary of joint findings of the right knee included crepitus, tenderness, and guarding of movement.  Tenderness was specified as minimal tenderness a the prepatellar bursa, medial and lateral joint line, and medial collateral ligament.  Crepitus and grindings were found with no findings of bumps consistent with Osgood-Schlatter's disease, mass behind the knee, clicks or snaps, instability, or other abnormalities.  Range of motion testing revealed 0 degrees of extension, and forward flexion to 105 degrees with pain.  While objective evidence of pain following repetitive motion was found, no additional limitation with repetitive motion was found.  No joint ankylosis was found.  The Veteran was currently unemployed as he had retired in the 1990's due to chronic back pain.  He was diagnosed with service-connected rheumatoid arthritis of the right knee.  The examiner noted significant effects on the Veteran's occupational activities included decreased mobility, problems with lifting and carrying, and pain.  Effects on the Veteran's usual daily activities included: no effects on feeding, toileting and grooming; mild effects on shopping, traveling, and driving; moderate effects on chores, bathing, and dressing; severe effects on recreation; and the right knee disability prevented exercise and sports.  

Prior to February 18, 2011

After a careful review of the evidence of record, the Board finds that, prior to February 18, 2011, the Veteran's rheumatoid arthritis of the right knee, more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 5002, and does not warrant a higher disability rating under Diagnostic Codes 5002, 5260, or 5261.  The Board has based its conclusions on the satisfactory lay and medical evidence of record which shows symptoms productive of joint pain, extension to 0 degrees, flexion to 110 degrees, no episodes requiring bed rest or hospitalization or significant flare ups, and no findings of instability, dislocation of cartilage with frequent locking, pain and effusion into the joint, or ankylosis.  While findings in the July 2006 VA examination demonstrated range of motion with pain, there was no further functional limitation due to pain, fatigue, incoordination, or instability on repetitive motion.  Also in July 2006 VA examination, the Veteran reported no episodes of right knee pain that required bed rest, hospitalization, or significant flare ups.  In addition, VA outpatient treatment reports from May 2005 to April 2009 of record reflect that physical evaluations of the musculoskeletal system revealed a normal range of motion, no muscle tenderness, normal joints.  In fact, in September 2008, the Veteran was noted to have been able to walk from the parking lot and in December 2008, the Veteran was noted to have been able to walk the length of the VA facility without stopping.  Moreover, while the Veteran testified that he used a right knee brace occasionally, the objective findings of record prior to February 18, 2011 revealed no use of assistive devices. 

Therefore, there is no evidence of chronic rheumatoid arthritis as an active process with one or two exacerbations a year in a well-established diagnosis, or any objective evidence of limitation of motion that would warrant a disability rating in excess of the 10 percent currently assigned under Diagnostic Codes 5002, 5260 or 5261.  See 38 C.F.R. § 4.71a.  

Even considering the Veteran's subjective complaints of pain, as noted above, the medical evidence of record did not note any additional limitation of motion or function demonstrated upon repetitive motion that would support a higher disability rating as demonstrated by VA examinations.  See 38 C.F.R. §§ 4.4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202.  

The Board has also considered whether there are other appropriate diagnostic codes for application.  However, as the Veteran's service-connected right knee does not reflect findings of recurrent subluxation or lateral instability, dislocated semilunar cartilage with frequent episodes of locking, pain and effusion, ankylosis, or an impairment of the tibia or fibula, Diagnostic Codes 5256, 5257, 5258 and 5262 do not apply.  See id.  

From February 18, 2011

After a careful review of the evidence of record, the Board finds that, from February 18, 2011, the Veteran's rheumatoid arthritis of the right knee, more nearly approximates the criteria for a 40 percent disability rating under Diagnostic Code 5002, and does not warrant a higher disability rating under Diagnostic Codes 5002, 5260 or 5261.  The Board has based its conclusions on the satisfactory lay and medical evidence of record which shows joint pain, extension to 0 degrees, flexion to 105 degrees, episodes of severe and weekly flare ups, less than four incapacitating episodes of arthritis a year, and no findings of ankylosis.  

The Board observes that the August 2011 rating decision, which increased the Veteran's disability rating for rheumatoid arthritis of the right knee to 40 percent, mischaracterized the date of entitlement as March 8, 2011, the date of the VA examination.  The Board finds, however, that the actual date of the VA examination of the right knee was February 18, 2011, and as such, entitlement arose as of the date of the February 18, 2011 VA examination in which findings indicated less than four incapacitating episodes of arthritis a year.  Therefore based on the evidence above, the Board finds that from the date of the February 18, 2011 VA examination, the Veteran's rheumatoid arthritis of the right knee more nearly approximates the criteria for a 40 percent disability rating under Diagnostic Code 5002 as evidenced by less than four incapacitating episodes of arthritis a year.  

The Board finds however, that the preponderance of the evidence is against a finding of entitlement to an evaluation in excess of 40 percent for the period from February 18, 2011, as there is no evidence of extension limited to 45 degrees or ankylosis, so as to warrant a higher disability rating.  While findings from the February 2011 VA examination demonstrated range of motion with pain, there was no further functional limitation due to pain, fatigue, incoordination, or instability on repetitive motion.  Even considering the Veteran's subjective complaints of pain, as noted above, the medical evidence of record did not note any additional limitation of motion or function demonstrated upon repetitive motion that would support a higher disability rating.  See 38 C.F.R. §§ 4.4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202.  

The Board has also considered whether there are other appropriate diagnostic codes for application.  However, as the Veteran's service-connected right knee does not reflect ankylosis, Diagnostic Codes 5256 does not apply.  See id.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 10 percent at any time prior to February 18, 2011 or persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 40 percent at any time since February 18, 2011.  See Fenderson, 12 Vet. App. at 125-26.  That is to say, the Veteran's disability has been no more than 10 percent disabling prior to that time and no more than 40 percent disabling since that time, so his rating cannot be additionally "staged" because the currently assigned stages represent his greatest levels of functional impairment attributable to this condition.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefits sought on appeal are accordingly denied.

3.  Diffuse Arthritis of the Right Foot and Left Foot

The Veteran is currently assigned a 10 percent disability evaluation for diffuse arthritis of the right and left feet pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5002-5279.  (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  This hyphenated diagnostic code may be read to indicate that rheumatoid arthritis is the service-connected disorder, and it is rated as if the residual condition is metatarsalgia, under DC 5279.  The Board has analyzed the claim under the appropriate diagnostic codes applicable to the feet.  38 C.F.R. § 4.71a, Diagnostic Code 5279 (2011).  Under Diagnostic Code 5279, a 10 percent disability evaluation is the maximum schedular evaluation available for anterior, unilateral or bilateral metatarsalgia (Morton's disease).  Consequently, the Veteran is not entitled to initial evaluation in excess of 10 percent under that diagnostic code.  

Diagnostic Code 5283 also provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and, severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2011).

Other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5167 (2011).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Turning to the evidence, the Veteran contends that his current diffuse arthritis of the bilateral feet warrants higher disability ratings for each foot.  During a June 2010 Travel Board hearing, the Veteran testified that his bilateral feet were productive of pain and numbness.  He reported that his right shoe was worn down from the right side to the left side because he could not straighten out his foot due to the arthritis and that his right foot was at a 15 degree angle.  The Veteran testified that his feet had gotten worse since his last VA examination with increased numbness and pain in the feet.  He stated that he has not been recommended to use any orthotic inserts or therapy for his feet.  The Veteran testified that he was taking medications for his orthopedic disorders with some relief.  The Veteran's friend and caretaker, R.S., testified that he spent most of his day, about 20 hours, laying on the couch, that he walked slowly and hunched over, and that he could pretty much get in and out of the car by himself.

A September 2005 VA outpatient treatment report reflects a physical evaluation of the musculoskeletal and central nervous systems revealed normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes.  

In a July 2006 VA examination, the Veteran related a history of developing acute rheumatoid arthritis while stationed in Japan in 1955.  He reported that he was presently followed by VA with pain medication with associated foot involvement with minimal relief of symptoms.  The Veteran denied having any custom arch supports for his shoes.  He reported that household chores that required standing and walking long distances increased his pain along the medial instep for both feet.  The Veteran complained of pain, aching midfoot, joint spaces worse with standing for protracted periods of time, and walking long distances.  He denied any significant flare ups or incapacitating feet pain that had required bed rest or hospitalization over the last year.  

A physical examination revealed normal heel toe gait mechanics without the aid of an orthopedic assistive device.  The Veteran had no functional limitations on standing or walking.  An inspection of his shoes did not reveal any excess of lateral sole or heel wear.  He was not currently wearing any custom arch supports.  Both feet demonstrated a normal clinical contour, mild swelling midfoot joint spaces, normal medial longitudinal arch in the standing position, heel was in neutral position without varus or valgus deformity, no malalignment of the Achilles tendon, and no pain on palpation or manipulation of the Achilles tendon.  A restricted subtalar range of motion with inversion was measures to 10 degrees bilaterally, and eversion to 0 degrees bilaterally with pain with passive subtalar manipulation bilaterally.  Inspection of the plantar aspect of the bilateral feet did not demonstrate any callosities or transfer lesions.  Motor function for extensor hallucis longus, tibialis anterior, peroneal musculature groups was rated at five out of five in both lower extremities.  Achilles reflex was 1+ bilaterally and dorsalis pedis pulse was 1+ bilaterally.  The Veteran had diffuse pain to palpation in the midfoot region for both feet.  X-rays revealed findings of diffuse arthritis of the bilateral feet.  The Veteran was diagnosed with bilateral rheumatoid arthritis to the feet with loss of subtalar range of motion.  Treadmill testing had to be discontinued after one minute as the Veteran developed an antalgic gait in the right lower extremity due to his right knee.  Reexamination of the feet did not demonstrate any further swelling, loss of range of motion or fatigability.  The examiner found that rheumatoid arthritis of the feet would give the Veteran difficulty with standing for protracted periods of time and walking long distances.  The Veteran was rated as a limited community ambulatory without the aid of an orthopedic assistive device that was secondary to his right knee.  

In November 2006 and April 2007 VA outpatient treatment reports, physical evaluations of the musculoskeletal and central nervous systems revealed normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes, and the Veteran was diagnosed with osteoarthritis.  

In a July 2007 lay statement, the Veteran's friend and caregiver, R.S., reported that she had known the Veteran since 1986 and they had been living together for the past three years.  She stated that she noticed his physical decline for the past 15 years and that he could hardly do anything. She also reported that the Veteran could not bend to reach his feet so she had to put his socks on and he had to roll of the couch in order to get up.  Finally, she stated that, because of his condition, she had been doing all the washing, cleaning, and cooking.  

VA outpatient treatment reports from October 2007 to April 2009 reflect the Veteran was treated for and diagnosed with osteoarthritis and degenerative joint disease of the back and legs with complaints of back and knee pain limiting activity.  Physical evaluations of the musculoskeletal and central nervous systems during this period revealed a normal range of motion, no muscle tenderness, normal joints, no motor or sensory deficits, and positive deep tendon reflexes.  In September 2008, the Veteran was noted to have been able to walk from the parking lot and in December 2008, the Veteran was noted to have been able to walk the length of the VA facility without stopping.  

A December 2010 VA X-ray report revealed findings of moderate degenerative osteoarthritis of the first MTP joint bilaterally, soft tissue calcification raising the possibility of gout, and moderate mild plantar and calcaneal spur bilaterally.  

In a February 2011 VA examination, the Veteran reported that he was currently followed by the VA for his bilateral feet with minimal relief of his symptoms and that his symptoms had gotten progressively worse.  Treatment included pain medication with partial effectiveness.  The Veteran's reported symptoms of the feet included bilateral pain, left foot stiffness, right foot swelling, bilateral weakness, and bilateral lack of endurance.  No flare ups of the foot joint disease were noted.  The Veteran reported having the ability to stand for 15 to 30 minutes and he was unable to walk more than a few yards.  No assistive aids or devices were needed.  A physical examination found no evidence of swelling, instability, weakness bilaterally and no evidence of abnormal weight bearing on the left foot.  Objective evidence of painful motion and tenderness was found bilaterally, and abnormal weightbearing was found on the right foot.  The examiner found no malalignment of the Achilles tendon and no Achilles tendon tenderness bilaterally.  An examination of the plantar aspect of the both feet did not demonstrate any abnormal calluses.  The Veteran's gait was antalgic with poor propulsion, limping, and favoring the right lower extremity.  The December 2010 X-rays were reviewed.  The Veteran was diagnosed with diffuse arthritis of the bilateral feet.  He reported that he was last employed in the 1990's and was medically retired due to continued symptoms related to his chronic back pain.  The Veteran was best described as a limited community ambulator without the aid of orthopedic assistive devices.  The effects on his activities of daily living included: no effects on grooming, toileting, or feeding; mild effects on chores, shopping, and dressing; moderate effects on traveling, bathing, and driving; severe effects on exercise and recreation; and prevention of sports.  

After a careful review of the evidence of record, the Board finds that the Veteran's diffuse arthritis of the right foot and diffuse arthritis of the left foot do not warrant initial disability ratings in excess of 10 percent at any time since the effective dates of the grant of service connection on October 6, 2004 for each.  The evidence of record demonstrates that the Veteran's diffuse arthritis of the right foot and left foot was productive of pain, tenderness an antalgic gait, abnormal weightbearing on the right, and X-ray evidence of moderate degenerative osteoarthritis of the first MTP joint with soft tissue calcification raising the possibility of gout, and moderate, mild plantar and calcaneal spur.  Neither foot was manifested by flatfoot, clawfoot, malunion or nonunion of the tarsal or metatarsal bones with moderately severe or severe disability, or a moderately severe or severe foot injury.  As previously noted, the Veteran is already in receipt of the maximum schedular evaluation for metatarsalgia under Diagnostic Code 5279.  Thus, he is not entitled to a higher initial evaluation under those rating criteria.  

In addition, the Veteran has not been shown to have pes cavus that is a manifestation of his service-connected diffuse arthritis of the right foot and left foot.  Moreover, the evidence does not show that the Veteran had all toes tending to dorsiflexion, limitation of dorsiflexion to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads so as to warrant a higher disability rating under Diagnostic Code 5278.  As such, the Veteran has not been shown to have met the criteria for an evaluation in excess of 10 percent under Diagnostic Code 5278.  

The Board also finds that a higher initial evaluation is not warranted under Diagnostic Code 5284.  The evidence of record shows that the Veteran's diffuse arthritis of the right foot and left foot has been characterized as mild to moderate, as demonstrated by the December 2010 VA X-ray.  In addition, the VA outpatient treatment reports from May 2005 to April 2009 reflect physical findings of the musculoskeletal system included normal range of motion, normal joints and no muscle tenderness.  Moreover, the VA outpatient treatment reports did not reflect additional complaints related to the bilateral feet during this period.  Finally, the July 2006 and February 2011 VA examinations reflect no evidence of any symptoms being characterized as moderately severe or severe.  Overall, the evidence does not demonstrate a moderately severe foot injury.  

The Board also notes that the July 2006 and February 2011 VA examiners found no malunion or nonunion of the tarsal or metatarsal bones, and as discussed above, the Veteran does not have a moderately severe foot disability.  Therefore, the Veteran is not entitled to a higher initial evaluation under Diagnostic Code 5283.

The Board has also considered whether there are other appropriate diagnostic codes for application under which a higher rating would be warranted; however, as the Veteran's service-connected diffuse arthritis of the right foot and left foot did not reflect any findings of flatfoot, Diagnostic Code 5276 does not apply.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, a higher initial evaluation for either diffuse arthritis of the right foot or left foot is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's right and left feet is contemplated in the currently assigned 10 percent disability ratings under Diagnostic Codes 5002-5279.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board finds that the preponderance of the evidence is against higher initial disability ratings for the Veteran's diffuse arthritis of the right foot and left foot.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 10 percent at any time since the effective date of service connection for diffuse arthritis of the right foot or left foot on October 6, 2004.  See Fenderson, 12 Vet. App. at 125-26.  That is to say, the Veteran's disabilities have been no more than 10 percent disabling since the effective dates of his awards, so his ratings cannot be "staged" because these represent his greatest level of functional impairment attributable to these conditions.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Lay Statements

In reaching the above conclusions, the Board has not overlooked the Veteran's statements and testimony and those of his friend and caregiver, R.S., with regard to the severity of his service-connected disabilities currently on appeal.  In this regard, the Veteran and R.S. are competent to report on factual matters of which they had firsthand knowledge, e.g., experiencing pain and weakness, or witnessing difficulty with movement.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran and R.S. during a Board hearing and during the course of his VA examinations.  The Veteran is competent to report his current symptomatology as it pertains to his spine, right knee, and bilateral feet, and the Board finds that the testimony and statements by the Veteran and R.S. are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran and R.S. have not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  The Board has considered the Veteran's reports and those of R.S. with respect to experiencing and observing symptoms in evaluating his disability ratings in this decision.  

Extraschedular Consideration

Based upon the findings discussed in detail above, the Board finds that at no point since the date of the award of service connection have the service-connected disabilities on appeal been shown to be so exceptional or unusual as to warrant the assignment of a rating, higher than those assigned in this rating decision, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See Statement of the Case, dated November 2008, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).








							(CONTINUED ON NEXT PAGE)

ORDER

An initial disability rating in excess of 40 percent for diffuse ankylosis of the thoracolumbar spine with sclerosis of both sacroiliac joints is denied.  

An initial disability rating in excess of 10 percent prior to February 18, 2011 for rheumatoid arthritis of the right knee is denied.  

An initial disability rating in excess of 40 percent from February 18, 2011 for rheumatoid arthritis of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial disability rating in excess of 10 percent for diffuse arthritis of the right foot is denied.  

An initial disability rating in excess of 10 percent for diffuse arthritis of the left foot is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


